Order entered July 24, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00755-CR

                                EX PARTE BENJAMIN BURCH

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-00319-Q

                                              ORDER
        On June 12, 2014, this Court ordered that the clerk’s record be filed and that it contain

the trial court’s certification of appellant’s right to appeal. Neither the clerk’s record nor the

supplemental clerk’s record filed with the Court contained the certification. Therefore, on July 1,

2014, the Court sent the trial court a letter stating a certification was needed and providing ten

days to file the certification. To date, we have not received the trial court’s certification of

appellant’s right to appeal, which is required to be prepared by the trial court in all cases in

which a defendant appeals. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803

(Tex. Crim. App. 2013).

        Accordingly, we ORDER the trial court to file, within TEN DAYS of the date of this

order, a certification of appellant’s right to appeal.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Lena

Levario, Presiding Judge, 204th Judicial District Court; Gary Fitzsimmons, Dallas County

District Clerk; and to counsel for all parties.



                                                  /s/    DAVID EVANS
                                                         JUSTICE